



COURT OF APPEAL FOR ONTARIO

CITATION: Nortel Networks Corporation (Re),
    2016 ONCA 332

DATE: 20160503

DOCKET: M45307, M45309, M45310

M45311, M45312, M45313

Hoy A.C.J.O, and Blair and Pepall JJ.A.

In the Matter of the
Companies
    Creditors Arrangement Act
, R.S.C. 1985 c. C-36, as amended

And in
    the Matter of a Plan of Compromise or Arrangement of Nortel Networks
    Corporation, Nortel Networks Limited, Nortel Networks Global Corporation, Nortel
    Networks International Corporation and Nortel Networks Technology Corporation

Application
    under the
Companies Creditors Arrangement Act
, R.S.C. 1985, c.
    C-36
, as amended

Sheila Block, Scott A. Bomhof, Andrew Gray, Adam M.
    Slavens and Jeremy Opolsky, for the moving parties, the U.S. Debtors
[1]

Richard B. Swan, S. Richard Orzy and Gavin H. Finlayson,
    for the moving party, the Ad Hoc Group of Bondholders

David R. Byers and Daniel S. Murdoch, for the moving party,
    the Conflicts Administrator of Nortel Networks S.A.

Shayne Kukulowicz, Michael Wunder, Ryan Jacobs, Geoffrey
    Shaw and Jane Dietrich, for the moving party, the Official Committee of
    Unsecured Creditors of Nortel Networks Inc.
et al
.

Andrew Kent, Brett Harrison and Laura Brazil, for the moving
    party, The Bank of New York Mellon as Indenture Trustee

Steven L. Graff, Ian Aversa and Miranda Spence, for the moving
    party, the Nortel Trade Claims Consortium

Michael E. Barrack, D.J. Miller, John L. Finnigan,
    Michael S. Shakra and Andrea McEwan, for the responding parties, the Board of
    the Pension Protection Fund and Nortel Networks U.K. Pension Trust Ltd.

Benjamin Zarnett, Jessica Kimmel, Peter Ruby and Peter
    Kolla, for the responding party, the Monitor, Ernst & Young Inc.

Kenneth Kraft and John Salmas, for the responding party,
    Wilmington Trust, National Association

Derrick Tay and Jennifer Stam, for the responding
    parties, the Canadian Debtors
[2]

Kenneth Rosenberg, Lily Harmer and Massimo Starnino, for
    the responding party, the Superintendent of Financial Services as Administrator
    of the Pension Benefits Guarantee Fund

Mark Zigler and Ari Kaplan, for the responding parties,
    the Former Employees of Nortel and LTD Beneficiaries

Arthur O. Jacques, Paul Steep and Byron Shaw, for the
    responding party, the Canadian Creditors Committee

Barry E. Wadsworth, for the responding party, CAW-Canada

Matthew P. Gottlieb and Matthew Milne-Smith, for the
    responding parties, the Joint Administrators of the EMEA Debtors
[3]
other than Nortel Networks S.A.

Heard: In Writing

Motions for leave to appeal from the judgment of Justice Frank
    J.C. Newbould of the Superior Court of Justice, dated May 12, 2015 and July 6,
    2015, with reasons reported at 2015 ONSC 2987, 27 C.B.R. (6th) 175, and 2015
    ONSC 4170, 27 C.B.R. (6th) 51.

BY THE COURT:

A.

Introduction

[1]

January 14, 2009 was not a good day.  At that time, Nortel Networks
    Corp. (NNC) and the other Nortel Canadian Debtors filed for insolvency protection
    under the
Companies Creditors Arrangement Act
, R.S.C. 1985, c. C-36 (
CCAA
). 
    That same day, Nortel Networks Inc. (NNI) and other U.S. Debtors filed voluntary
    petitions for relief under Chapter 11 of the
U.S.
Bankruptcy Code
, 11 U.S.C.
§§
1101
     1174,
and other Nortel entities incorporated in Europe, the
    Middle East and Africa (EMEA) were placed under administration in England by
    the High Court of England and Wales under the U.K.
Insolvency Act

1986
,
    c. 45. Shortly afterwards, courts in Canada and the United States approved a
    cross-border, court-to-court protocol that established procedures for the co-ordination
    of cross-border proceedings in Canada and the U.S.

[2]

More than seven years later, many Januarys have come and gone and these insolvency
    proceedings continue.  During that time:

·

more
    than 6,800 Nortel former employees or pensioners have died;

·

well
    in excess of $1 billion has been incurred in costs; and

·

Nortels
    assets have been sold and some $7.3 billion
[4]
in sale proceeds have been placed in escrow (the Lockbox Funds).

[3]

The leave motions now before this court arise from the joint trial
    dealing with the allocation of the Lockbox Funds. Newbould J. (the trial
    judge) of Ontarios Superior Court of Justice (Commercial List) and Judge Gross
    of the U.S. Bankruptcy Court for the District of Delaware presided over the
    joint trial.
[5]
It was held over the course of six weeks.  Each judge rendered separate
    decisions on May 12, 2015.  Each concluded that the Lockbox Funds should be
    allocated on a
pro rata
basis among the various Nortel debtor estates. 
    Although their analysis differed somewhat, the outcome was the same.

[4]

Appeal proceedings were initiated in Canada and the U.S. The moving
    parties were authorized to file their leave materials in the absence of an
    issued judgment on the basis that counsel would subsequently file the formal
    judgment. The formal judgment was issued on April 26, 2016 and filed with this
    court on April 27, 2016.

[5]

Before this court, the six moving parties, led by the U.S. Debtors, seek
    leave to appeal the trial judges judgment pursuant to s. 13 of the
CCAA
.
    They submit that the trial judge made fundamental errors and that the proposed
    appeal is of significance to the practice of insolvency and to the parties, and
    will not delay the completion of the
CCAA
proceedings.

[6]

The responding parties, led by the Board of the Pension Protection Fund
    and Nortel Networks UK Pension Trust Limited (UKPC), submit that the record
    supports the trial judges factual findings, which were integral to his
    analysis, including his findings that Nortels assets were jointly created, that
    the Nortel group of companies operated on a fully-integrated global basis and that
    Nortel did not operate separate businesses in separate countries. In their
    submission, the proposed appeal is not
prima facie
meritorious. In
    addition, the remaining elements of the test for leave to appeal under the
CCAA
have not all been met.

[7]

After consideration of each of the factums
[6]
and other materials filed on the leave motions, we agree with the responding parties
    that the test for leave has not been met. For the reasons that follow, we
    dismiss the moving parties motions for leave to appeal.

B.

Genesis of Dispute

[8]

NNC was a publicly-traded Canadian corporation at the helm of a global
    networking solutions and telecommunications business, and the direct or
    indirect parent of more than 130 subsidiaries located in more than 100
    countries.  These companies were collectively referred to as the Nortel Group
    or Nortel.

[9]

NNC was the successor to a long line of companies, headquartered in
    Canada, that date back to the founding of the Bell Telephone Company of Canada
    in 1883.  NNCs principal, direct operating subsidiary was Nortel Networks
    Limited (NNL), also a Canadian company.  NNL was the direct or indirect parent
    of operating companies located around the world. It owned 100 percent of the
    equity of  each of the following entities: NNI, Nortels operating company in
    the United States; Nortel Networks UK Ltd. (NNUK), Nortels operating company
    in the United Kingdom; and, Nortel Networks (Ireland) Ltd. (NN Ireland),
    Nortels operating company in Ireland. It also owned 91.17 per cent of the
    equity of  Nortel Networks S.A. (NNSA), Nortels operating company in France.

[10]

Following the insolvency filings, Nortels initial plan was to downsize
    and carry on portions of the telecommunications business.  However, by June
    2009, the decision was made to liquidate Nortels assets.

[11]

On June 29, 2009, an Interim Funding and Settlement Agreement (IFSA)
    was approved by both the Canadian and American courts.  Among other things, it
    addressed interim funding for NNL and the anticipated sales of Nortels business
    lines and residual intellectual property (IP).  The parties, consisting of
    the Canadian Debtors, the U.S. Debtors
[7]
,
    and the EMEA Debtors
[8]
,
    agreed to cooperate with the sales process and also agreed that the proceeds of
    sale would be held in escrow. The issue of allocation was deferred.

[12]

Under the IFSA, there would be no distribution out of escrow without
    either (i) agreement of all of the Selling Debtors
[9]
or (ii)  determination by the relevant dispute resolver(s) under the terms of
    the Protocol  applicable to the Sale Proceeds.  The parties were then to
    negotiate and attempt to reach agreement on a protocol for resolving disputes
    concerning the allocation of Sale Proceeds from Sale Transactions (the Interim
    Sales Protocol). Despite numerous attempts at resolution, agreement on both an
    Interim Sales Protocol and allocation proved to be elusive.

[13]

Meanwhile, over $7 billion was generated from various asset sales and
    other realizations.  From mid-2009 until March 2011, proceeds of $3.285 billion
    were generated from the sale of Nortels various business lines, including some
    patents. Of that amount, $2.85 billion is available for allocation. In June
    2011, proceeds of approximately $4.5 billion were generated from the sale of Nortels
    residual intellectual property, consisting of approximately 7,000 patents and patent
    applications, to the Rockstar consortium.  In total, approximately $7.3 billion
    is currently held in escrow.

[14]

By orders dated January 21, 2010, the Canadian and U.S. courts approved
    a Final Canadian Funding and Settlement Agreement. The Agreement addressed a
    number of issues and allowed NNI a $2 billion claim against NNL in NNLs
CCAA
proceeding, which claim is not subject to offset or counterclaims.

[15]

The parties still could not agree on an Interim Sales Protocol or on allocation. 
    In the spring of 2013, the Canadian court and the U.S. bankruptcy court granted
    orders approving an Allocation Protocol.  The purpose of this Protocol was to
    set out binding procedures for determining the allocation of the Sale Proceeds
    among the Selling Debtors
[10]
.
    It provided for a joint hearing to determine allocation before the Canadian
    court and the U.S. bankruptcy court.
[11]
Any party in interest was at liberty to advance any theory on allocation. Leave
    to appeal that order was denied by this court on June 20, 2013.

[16]

The issue of allocation of the Lockbox Funds then proceeded to trial.

C.

Trial Judges Decision

(1)

Trial Decision

[17]

The trial judges reasons may be summarized. He commenced by reviewing
    the history of the Nortel Group.  He described the operations and the four main
    product groups or lines of business.  Before turning to his analysis of the
    legal issues, he made a number of important findings about the Nortel Groups
    structure. He found, and repeatedly reiterated, that the Nortel Group operated
    as a highly-integrated multinational enterprise.  For instance, he stated:

[
16
]

The Nortel Group operated along business lines as a highly integrated
    multinational enterprise with a matrix structure that transcended geographic
    boundaries and legal entities organized around the world.  Each entity,
    such as NNL, NNI, NNUK, NN Ireland and NNSA, was integrated into regional and
    product line management structures to share information and perform research
    and development (R&D), sales and other common functions across geographic
    boundaries and across legal entities.  The matrix structure was designed
    to enable Nortel to function more efficiently, drawing on employees from
    different functional disciplines worldwide, allowing them to work together to
    develop products and attract and provide service to customers, fulfilling their
    demands globally.

[
17
]

As a result of Nortels matrix structure, no single Nortel entity,
    either NNL or any of the other Canadian debtors in Canada, NNI or any of the
    other US debtors in the United States or NNUK or any of the other EMEA debtors,
    was able to provide the full line of Nortel products and services, including R&D
    capabilities, on a stand-alone basis. While Nortel ensured that all corporate
    entities complied with local laws regarding corporate governance, no corporate
    entity carried on business on its own.

[18]

The trial judge also found that R&D, which was performed at labs
    around the world, was the primary driver of Nortels value and profit.

[19]

After reviewing the necessary background, the trial judge turned to the legal
    issues before him, starting with the interpretation of the Master Research and
    Development Agreement (MRDA). The MRDA dealt with transfer-pricing arrangements,
    effective from 2001 onwards, among NNL, NNI, NNUK, NNSA and NN Ireland, who
    were parties to the agreement.
[12]


[20]

The parties took differing and competing positions on the meaning and
    application of the MRDA:

§

The Monitor (on behalf of the Canadian Debtors), supported by the
    Canadian Creditors Committee (CCC), took the position that under the MRDA,
    NNL owned the IP whereas other participants to the MRDA were simply licensees. 
    They argued that the proceeds derived from the sale of the residual IP belonged
    exclusively to NNL.

§

The U.S. Debtors and other U.S. interests, including the
    Bondholders, argued that NNI and the other licensees held all of the rights and
    value in the IP in their respective exclusive territories as defined in the
    MRDA.

§

The EMEA Debtors asserted that parties to the MRDA jointly owned
    all of the IP in proportion to their financial contributions to R&D and
    that all should share in the sale proceeds attributable to IP in those same
    proportions.  The joint ownership arose independent of, but was recognized in,
    the MRDA.

§

The UKPC took the position that the MRDA should not govern
    allocation and that a
pro rata
allocation based on a
pari passu
distribution
    should be used. The CCC also adopted this as its alternative position.

[21]

The trial judge found that, by its terms, the MRDA was to be construed
    in accordance with, and governed by, Ontario law. He reviewed the applicable
    principles of contractual interpretation, including the law on factual matrix (surrounding
    circumstances), commercial reasonableness, and recitals. In reviewing the law,
    he considered the recent authority from the Supreme Court of Canada on
    contractual interpretation,
Sattva Capital Corp. v. Creston Moly Corp.
,
    2014 SCC 53, [2014] 2 S.C.R. 633, which was released during the course of the
    trial. He considered in detail the parties positions, the language of the MRDA
    and evidence on factual matrix.

[22]

He concluded that the MRDA was an operating agreement and was not
    intended to, nor did it, deal with the disposal of all of Nortels assets in a
    situation in which no revenue was being earned and no profits or losses were
    occurring. Rather, he found that the MRDA was developed for, and driven by,
    transfer-pricing concepts for tax purposes and did not govern allocation after
    Nortel ceased operations:

[
177
]


I
    accept that the MRDA was a transfer pricing document created for tax purposes.
    The licenses were a part of it. The licenses granted under it were never dealt
    with separately from the MRDA. Their only purpose was to support the intended
    tax treatment resulting from the MRDA.




[
185
]


I
    conclude that the circumstances surrounding the creation of the MRDA lead to no
    other result but that the construct of legal title to the NN Technology being
    in NNL in return for NNL granting exclusive licenses to the Licensed
    Participants was only for the purpose of supporting the proposed method to
    split profits or losses on a tax efficient basis while Nortel operated as a
    going concern business. The agreement in its application was intended to apply
    only to Nortel while it operated and not to deal with rights after Nortel and its
    subsidiaries stopped operating its businesses.

[23]

Thus, he rejected the primary positions of the Monitor, the CCC, the
    U.S. Debtors and other U.S. interests, as well as the EMEA Debtors joint
    ownership theory.

[24]

Having found that the MRDA did not govern allocation on Nortels
    insolvency and having rejected the joint ownership theory, the trial judge turned
    to the metric to be used to allocate the Lockbox Funds. He found that the
    intangible assets that were sold were not separately located or owned in any one
    jurisdiction.  Rather, they were created by all of the so-called Residual
    Profit Entities or RPEs (namely, NNL, NNI, NNUK, NNSA and NN Ireland), which
    were located in different jurisdictions. In addition, the matrix structure
    allowed Nortel to draw on employees from different functional disciplines
    worldwide, regardless of region or country, according to need.

[25]

He held that NNL was not entitled to the proceeds of sale simply because
    the patents were in its name:

[
197
]


This
    was not one corporation and one set of employees inventing IP that led to
    patents. Nortel was a highly integrated multi-national enterprise with all RPEs
    doing R&D that led to patents being granted. It was R&D that drove
    Nortels business. R&D and the intellectual property created from it was
    the primary driver of Nortels value and profits. All parties agree on that. It
    would unjustly enrich NNL to deprive all of the other RPEs of the work that
    they did in creating the IP just because the patents were registered in NNLs
    name.

[26]

He determined that he had wide powers under the
CCAA

to
    do what was just in the circumstances. Section 11 of the
CCAA
, which
    reflected prior  jurisprudence, expressly provides that a court may make any
    order it considers appropriate in the circumstances, subject to the provisions
    of the Act. He wrote:

[208] In this case, insolvency practitioners, academics,
    international bodies, and others have watched as Nortels early success in
    maximizing the value of its global assets through cooperation has disintegrated
    into value-erosive adversarial and territorial litigation described by many as
    scorched earth litigation. The costs have well exceeded $1 billion. A global
    solution in this unprecedented situation is required and perforce, as this
    situation has not been faced before, it will by its nature involve innovation.
    Our courts have such jurisdiction. [Footnote omitted.]

[27]

He observed that it is a fundamental tenet of insolvency law that all
    debts be paid
pari passu
and that all unsecured creditors receive
    equal treatment. In his view, a
pro rata
allocation could be achieved
    by directing an allocation of the Lockbox Funds to each Debtor Estate based on
    the percentage that the claims against that Estate bore to the total claims
    against all of the Debtor Estates.

[28]

In reaching this conclusion, the trial judge dealt with the argument
    that a
pro rata
allocation would amount to substantive consolidation. He
    concluded that a
pro rata
allocation would not constitute substantive
    consolidation in the unique circumstances of this case. In any event, even if
    it were substantive consolidation, there was precedent that justified substantive
    consolidation in this case:
Re Lehndorff General Partner Ltd.

(1993), 17 C.B.R. (3d) 24 (Ont. Gen. Div.);
Re PSINet Ltd.

(2002),
    33 C.B.R. 4th 284 (Ont. S.C.J.);
Re
Northland Properties Ltd.

(1988), 29 B.C.L.R. (2d) 257 (S.C.)
.

[29]

Ultimately, he concluded that the Lockbox Funds were to be allocated on
    a
pro rata
basis in accordance with certain governing principles, which
    are outlined below.

[30]

After his reasons were released, the U.S. Debtors supported by the
    Official Committee, the Ad Hoc Group of Bondholders and the Law Debenture Trust
    Company of New York filed motions for clarification, reconsideration or amendment
    in Canada and the U.S. and a number of points were clarified.

[31]

In the end result, the judgment that was signed, issued and entered on
    April 26, 2016 provided that the allocation proceed on a
pro rata
basis in accordance with the following principles:

(a) Each Debtor Estate
[13]
is to be allocated that percentage of the Lockbox Funds that the total allowed pre-filing
    claims against that Debtor Estate bear to the total allowed pre-filing claims
    against all Debtor Estates.

(b) I
n determining what the claims are against
    the Debtor Estates, pre-filing claims of the kind provable under the
Companies
    Creditors Arrangement Act
that have received court approval and which have
    been paid may be taken into account to the extent that they have been paid
    under the settlement.

(c)
In determining what the pre-filing claims
    are against each Debtor Estate, a claim that can be made against more than one
    Debtor Estate can only be calculated and recognized once.


i.

Claims on bonds are to be made on the Debtor
    Estate of the issuer and shall be included in that Debtor Estates total
    allowed claims for the purpose of determining its allocation. A claim can be
    recognized by the Debtor Estate that guaranteed the bond, but those claims will
    not be taken into account in determining the claims against the Debtor Estates
    for allocation purposes.


ii.

If the UK Pension Claimants make a claim for the
    approximately £2.2 billion deficit in the NNUK pension plan against NNUK and
    also against other EMEA Debtors or the EMEA Non-Filed Entities, the claim
    against NNUK will be taken into account in determining claims against the Debtor
    Estates for allocation purposes but the additional claims against the EMEA
    Debtors or the EMEA Non-Filed Entities will not be taken into account in
    determining the claims against the Debtor Estates for allocation purposes.

(d) Subject to the general proviso in (c), above, in respect of
    claims that can be made against more than one Debtor Estate, pre-filing
    intercompany claims against a Debtor Estate shall be included in the
    determination of the claims against that Debtor Estate for purposes of its
    allocation.

(e)  The following specific pre-filing claims shall be included
    in the determination of the allowed claims against NNL for purposes of
    determining its allocation:


i.

the US$2.0627 billion claim of NNI against NNL that was approved by this
    Court and the U.S. Court;


ii.

the claims of NNUK and Nortel Networks SpA against NNL pursuant to the
    Agreement Settling EMEA Canadian Claims and Related Claims dated July 9, 2014;
    and


iii.

the claim of the UK Pension Claimants against NNL recognized in this
    Courts judgment of December 9, 2014, as such claim is finally determined.

(f)  Cash on hand in any Debtor Estate will not be taken into
    account in determining its allocation. Each Debtor Estate with cash on hand
    will continue to hold that cash and deal with it in accordance with its
    administration.

D.

ANALYSIS

[32]

Six moving parties now seek leave to appeal from the trial judges
    allocation decision: the U.S. Debtors, the Ad Hoc Group of Bondholders, the
    Conflicts Administrator of Nortel Networks S.A., the Official Committee of
    Unsecured Creditors of NNI and others, the Bank of New York Mellon as Indenture
    Trustee, and the Nortel Trade Claims Consortium.

[33]

We will commence our analysis by discussing the test for leave to
    appeal under the
CCAA
and then address the moving parties positions
    in relation to that test.

(1)

Test for Leave to Appeal

[34]

Section 13 of the
CCAA
provides that any person dissatisfied
    with an order or a decision made under the Act may appeal from the order or
    decision with leave.  Leave to appeal is granted sparingly in
CCAA
proceedings and only where there are serious and arguable grounds that are of
    real and significant interest to the parties. In addressing whether leave
    should be granted, the court will consider whether:

(a)  the proposed appeal is
prima facie
meritorious or
    frivolous;

(b) the points on the proposed appeal are of significance to
    the practice;

(c)   the points
    on the proposed appeal are of significance to the action; and

(d)   whether the proposed appeal will unduly hinder the
    progress of the action.

See, for e.g.:
Re Stelco Inc.

(2005)
,
75 O.R. (3d) 5 (C.A.), at para. 24;
Re Timminco Ltd.
, 2012 ONCA 552, 2
    C.B.R. (6th) 332, at para. 2; and
Re Nortel Networks Corp.
, 2013 ONCA
    427, 5 C.B.R. (6th) 254, at para. 3.

(a)

Whether Appeal is
Prima Facie
Meritorious

[35]

The moving parties take the position that leave should be granted
    because the appeal is
prima facie
meritorious. In making that
    argument, they raise three main issues  substantive consolidation, the
    interpretation of the MRDA, and questions of fairness. We will deal with each
    issue in turn.

(i)

Substantive consolidation

Position of the Moving Parties

[36]

First, the moving parties submit that the trial judge erred in not
    recognizing that the allocation ordered departed from corporate separateness
    and was a form of substantive consolidation.

[37]

Secondly, it is alleged that the trial judge erred by applying an inappropriately
    low threshold for the application of substantive consolidation.

[38]

In its supplementary factum, the Bank of New York Mellon, as Indenture
    Trustee, makes a related argument. It submits that since the Nortel proceeding
    no longer involves a restructuring, the
CCAA
s purpose is spent and the
    proceeds should thereafter be distributed under the
Bankruptcy and
    Insolvency Act
, R.S.C. 1985, c. B-3 (
BIA
), or at least in a
    manner consistent with the
BIA
scheme. It says the
BIA
does
    not contemplate consolidation but rather distribution on an entity-by-entity
    basis.

[39]

Finally, the Ad Hoc Group of Bondholders makes a related argument. It submits
    that the allocation decision takes property interests that belong to certain
    debtor estates and gives them to others. They argue that, even though the
    authority provided under s. 11 is broad, the
CCAA
does not permit a
    court to redistribute property in this way.

Analysis

[40]

The moving parties arguments on substantive consolidation are not
prima
    facie
meritorious.

[41]

Professor Janis Sarra, a leading expert on insolvency law in Canada,
    describes substantive consolidation in her article Corporate Group
    Insolvencies: Seeing the Forest and the Trees (2008) 24 B.F.L.R. 63, at pp. 80
    - 81:

Substantive consolidation essentially treats member entities of
    a corporate group as one entity.  In the context of liquidation, it creates a
    common pool of assets to meet creditors claims.  In the context of
    restructuring, it may create the opportunity for creditors to share in the
    future upside potential of a restructured entity or entities by centralizing
    and negotiating an arrangement in respect of their claims.  Canadian courts
    have recognized substantive consolidation under both the
BIA
and the
CCAA
where there is evidence of intertwined assets and liabilities; integrated
    administrative functioning and operations; a perception by creditors that they
    are dealing with an integrated entity; common control and governance structures;
    where it would be impracticable to separate the affairs of related entities;
    where it is more cost effective and beneficial to creditors to have the
    proceedings administered as a single estate; and where it would result in an
    expeditious and administratively efficient administration of the proceeding.

[42]

As we have noted, the trial judge concluded that
pro rata

allocation
    was appropriate, that it did not amount to substantive consolidation, and that even
    if it could be said that a
pro rata
allocation involved substantive
    consolidation, it was not precluded by law in the unique circumstances of the
    case.

[43]

In reaching those conclusions, he made numerous factual findings, in
    addition to those already mentioned, including the following:

§

Nortel (a) had fully integrated and interdependent operations; (b)
    had intercompany guarantees for its primary indebtedness; (c) operated a
    consolidated treasury system in which generated cash was used throughout the
    Nortel Group as required; (d) disseminated consolidated financial information
    throughout its entire history, save for the year before its bankruptcy; and (e)
    created IP through integrated R&D activities that were global in scope:
    para. 223.

§

[N]o one entity or region was able to provide the full line of
    Nortel products and services: para. 202.

§

Nortels matrix structure also allowed Nortel to draw on
    employees from different functional disciplines worldwide  regardless of region
    or country according to need: para. 203.

§

R&D was organized around a particular project, not
    particular geographical locations or legal entities, and was managed on a
    global basis: para. 202.

§

The fact that Nortel ensured that legal entities were properly
    created and advised in the various countries in which it operated in order to
    meet local legal requirements [did] not mean that Nortel operated a separate
    business in each country.  It did not: para. 202.

§

The intangible assets that were sold, being by far the largest
    type of asset sold, were not separately located in any one jurisdiction or
    owned separately in different jurisdictions: para. 202.

§

The assets are so intertwined that it is difficult to separate
    them for purposes of dealing with different entities: para. 222.

§

There is no recognized measurable right in any one of the selling
    Debtor Estates to all or a fixed portion of the proceeds of sale: para 224.

§

Nortel has had significant difficulty in determining the
    ownership of its princip[al] assets, namely the $7.3 billion representing the
    proceeds of the sales of the lines of business and the residual patent
    portfolio, which constitutes more than 80 per cent of the total assets of all
    Nortel entities: para. 222.

[44]

In addition to his factual findings supporting the
pro rata
order,
    the trial judge explained why the allocation in this case did not constitute
    substantive consolidation, either actual or deemed:

§

The Lockbox Funds were largely due to the sale of IP and no one
    Debtor Estate had any right to the funds. They did not belong in whole or in
    part to any one Estate or combination of Estates.

§

The various entities and the various Estates were not being
    treated as one entity and the creditors of each entity would not become
    creditors of a single entity. Each entity remained separate and with its own
    creditors.

§

Each entity would maintain its own cash on hand and would be
    administered separately.

§

The inter-company claims would not be eliminated.

[45]

Similarly, Judge Gross explained at p. 554 of his reasons that the
pro
    rata

allocation, which was not a distribution, both recognizes the
    integrity of the corporate separateness and the integrated synergistic
    operations of Nortel. Furthermore, he noted that a pro rata allocation does
    not merge the Nortel Debtors into a single survivor and does not erase
    intercompany claims: p. 554.

[46]

In our view, there is no
prima facie

merit to the
    argument that we should interfere with the trial judges conclusion that the
    allocation decision did not amount to substantive consolidation. His conclusion
    was based on the nature and effect of his allocation decision and his factual
    findings. He made the findings having heard from 36 witnesses and having
    received and reviewed thousands of exhibits and dozens of deposition
    transcripts over the course of a six-week trial. Those factual findings were
    central to the result. Absent palpable and overriding error, those factual
    findings are afforded deference by this court:
Housen v. Nikolaisen
,
    2002 SCC 33, [2002] 2 S.C.R. 235, at para. 10.

[47]

The moving parties also allege that the trial judge erred by applying an
    inappropriately low threshold for the application of substantive consolidation in
    finding that, even if the allocation did constitute substantive consolidation,
    it was permissible. They point to
Northland
as the leading authority
    on substantive consolidation but say that it is time to revisit that decision
    in Canada.

[48]

The trial judge correctly observed that while the
CCAA
does not
    expressly address the issue of substantive consolidation, jurisprudence in
    Canada has recognized substantive consolidation as being appropriate in certain
    exceptional circumstances: see, for e.g.,
Re
Lehndorff General Partner
    Ltd.
,
Re PSINet

Ltd.
,

and
Re
Northland Properties Ltd.


[49]

He also correctly observed that the court has jurisdiction to make any
    order that it considers appropriate in the circumstances under s. 11 of the
CCAA
.
    Although that section came into effect after the Nortel filing under the
CCAA
,
    it reflects past jurisprudence:
Century Services Inc. v. Canada (Attorney
    General)
,
2010 SCC 60
,

[2010] 3 S.C.R. 379
,
    at para. 68
.
Specifically, s. 11 states:

Despite anything in the

Bankruptcy and Insolvency Act

or the

Winding-up and Restructuring Act
,
if an application is made under this Act in respect
    of a debtor company, the court, on the application of any person interested in
    the matter, may, subject to the restrictions set out in this Act, on notice to
    any other person or without notice as it may see fit, make any order that it
    considers appropriate in the circumstances.

[50]

That said, since there is no
prima facie
merit to the argument
    that the
pro rata
allocation constitutes substantive consolidation, there
    is no need to re-visit the jurisprudence governing substantive consolidation in
    Canada or to consider whether the threshold for substantive consolidation
    should be changed.

[51]

Furthermore, we see no merit in the argument raised by the Bank of New
    York Mellon that the trial judge erred by failing to allocate the Lockbox Funds
    in a  manner consistent with the
BIA

scheme, which contemplates
    distribution on an entity-by-entity basis. Under the
CCAA
allocation decision,
    distribution to creditors will be done on an entity-by-entity basis.

[52]

Finally, the argument raised by the Ad Hoc Group of Bondholders and the
    Official Committee also lacks merit. It presumes that the various Nortel
    companies had distinct and separable property rights in Nortels IP. The trial
    judge repeatedly rejected that proposition. As we explain in the following
    sections, we see no merit in the argument that the trial judge erred in failing
    to recognize such distinct property rights. As such, we see no merit in the
    argument that he exercised his authority in a way that ignored such rights.

[53]

This ground of appeal is not
prima facie
meritorious.

(ii)

The Interpretation of the MRDA

Position of Moving Parties

[54]

The moving parties take the position that the trial judge erred in
    concluding that the MRDA has no application to the allocation of the Lockbox Funds.
    On their reading, the MRDA provides NNI and other Integrated Entities with
    valuable rights to Nortels IP in their respective exclusive jurisdictions. They
    note that the trial judge and Judge Gross diverged on the issue of IP rights
    under the MRDA.

[55]

The thrust of their contractual argument is two-fold: (1) the trial
    judge misinterpreted the MRDA by disregarding the words of the agreement; and
    (2) he failed to apply the Supreme Court of Canadas decision in
Sattva
by taking an impermissibly narrow view of the scope
    of factual matrix evidence
. In particular, they submit that the
    trial judge failed to take into account evidence relating to, and explaining,
    the tax-driven nature of the MRDA and the purposes the parties were trying to
    achieve through the agreement.

Analysis

[56]

We reject the moving parties submissions on the interpretation of the
    MRDA.

[57]

On August 1, 2014, the Supreme Court of Canada released
Sattva
.
     The essence of that decision is best captured by excerpts from the reasons of
    the court written by Rothstein J.:

§

Historically, determining the legal rights and obligations of
    the parties under a written contract was considered a question of law: para. 43.

§

[T]he historical approach should be abandoned.  Contractual
    interpretation involves issues of mixed fact and law as it is an exercise in
    which the principles of contractual interpretation are applied to the words of
    the written contract, considered in light of the factual matrix: para. 50.

§

[T]his Court in

Housen

[
v.
    Nikolaisen
, 2002 SCC 33, [2002] 2 S.C.R. 235]

found that deference to
    fact-finders promoted the goals of limiting the number, length, and cost of
    appeals, and of promoting the autonomy and integrity of trial proceedings .
    These principles also weigh in favour of deference to first instance
    decision-makers on points of contractual interpretation. The legal obligations
    arising from a contract are, in most cases, limited to the interest of the
    particular parties. Given that our legal system leaves broad scope to tribunals
    of first instance to resolve issues of limited application, this supports
    treating contractual interpretation as a question of mixed fact and law: para.
    52.

§

[I]t may be possible to identify an extricable question of law
    from within what was initially characterized as a question of mixed fact and
    law . Legal errors made in the course of contractual interpretation include the
    application of an incorrect principle, the failure to consider a required
    element of a legal test, or the failure to consider a relevant factor: para.
    53.

§

However, courts should be cautious in identifying extricable
    questions of law in disputes over contractual interpretation: para. 54.

§

The close relationship between the selection and application of
    principles of contractual interpretation and the construction ultimately given
    to the instrument means that the circumstances in which a question of law can
    be extricated from the interpretation process will be rare: para. 55.

[58]

Justice Rothstein also discussed the need to consider the surrounding
    circumstances, or factual matrix of a contract, when interpreting a written
    agreement. The goal of contractual interpretation is to ascertain the objective
    intentions of the parties.  In doing so, a decision-maker must read the
    contract as a whole, giving the words used their ordinary and grammatical
    meaning, consistent with the surrounding circumstances known to the parties at
    the time of formation of the contract: para. 47. Recognizing that words do not
    have an immutable meaning, the court should consider the contracts commercial
    purpose, taking into account its genesis, background, context, and the market
    in which the parties are operating.

[59]

In this case, the moving parties suggest that the trial judge erred in
    his interpretation of the MRDA and failed to pay heed to
Sattva
.  In
    our view, the moving parties arguments are not
prima facie
meritorious.

[60]

We are not persuaded that there is any reason to interfere with the
    trial judges interpretation of the agreement on the basis of palpable and
    overriding error. Nor, in our view, have the moving parties pointed to any
    extricable legal error warranting intervention by this court.

[61]

As mentioned, although
Sattva
was released during the course of
    the allocation trial, the trial judge nonetheless considered and applied
Sattva
in interpreting the MRDA.  In over 40 paragraphs, he addressed the relevant law
    on, and evidence of, factual matrix: see paras. 55  57, 117  157.  He
    properly rejected evidence of subjective intention as being inadmissible.

[62]

We would also observe that, as noted by the Monitor and the Canadian
    Debtors, to be fully successful on their appeal, the U.S. Debtors would have to
    persuade the court that the trial judge should have: (i) concluded that the
    MRDA controlled allocation of Nortels assets in the event of insolvency; (ii)
    adopted the interpretation of the MRDA advanced by the U.S. Debtors; and (iii)
    accepted the expert valuation evidence tendered by the U.S. Debtors.

[63]

The trial judge did none of these things. All of his conclusions to the
    contrary engage questions of fact or mixed fact and law that are well within
    his province.

[64]

For instance, the trial judge rejected the U.S. Debtors valuation
    evidence as unreliable and the moving parties factums are silent on how this
    finding could be overcome. The acceptance or rejection of the evidence of a
    witness is squarely within the fact-finding arena of the trial judge.  The
    moving parties have suggested no reason why the trial judges findings on
    valuation would be reversed.

[65]

In conclusion, this ground of appeal does not warrant granting leave to
    appeal.

(iii)

Fairness to the Parties and Related Arguments

Position of Moving Parties

[66]

Next, the moving parties submit that they were denied procedural
    fairness in various respects and that the allocation decision is, among other
    things, arbitrary, and inequitable. In this regard, we do not propose to
    address every argument in the multitude of factums filed. The principal
    submissions on fairness and related arguments that merit comment are as
    follows.

[67]

The moving parties say they were given no notice or opportunity to make
    submissions on the remedy granted.  Moreover, there was no record before the
    court on the full spectrum of claims asserted against the Selling Debtors and
    no one proposed the specific remedy granted.

[68]

The U.S. Debtors also submit that the remedy did not respond to the
    question before the court, which they say was the allocation of the Sale
    Proceeds (i.e. the proceeds from a particular Sale Transaction) among the
    Selling Debtors (i.e. the Nortel parties to a particular Sale Transaction). In
    their view, the trial judge did not answer that question but instead allocated
    the Sale Proceeds to Nortel entities that did not transfer assets in a
    particular Sale Transaction and were, thus, not entitled to any Sale Proceeds.

[69]

The Ad Hoc Group of Bondholders similarly submits that the trial judge
    answered the wrong question. For instance, it says that the only question
    properly before the court was to determine the relative value of the assets,
    rights and interests that each Selling Debtor sold or relinquished, which
    generated the Sale Proceeds.  Moreover, they say that the decision disregards their
    legitimate expectations.

[70]

The U.S. Debtors further submit that the allocation is arbitrary since
    there is no logical connection between what will be or will not be counted for
    allocation purposes. In particular, they point to the fact the allocation
    excludes $4 billion in bondholder guarantee claims from the U.S. Debtors
    allocation. They say that, as a result, the U.S. Debtors will receive no
    allocation of funds on account of approximately two-thirds of their claims.

[71]

Similarly, the Ad Hoc Group of Bondholders submits the allocation is
    arbitrary as it produces a redistribution of assets among debtors that violates
    the rule that equity holders get paid after creditors.

[72]

The Conflicts Administrator of NNSA also takes issue with the fairness
    of the allocation decision. It says that NNSA is prejudiced by the decision because
    of the relatively small quantum of its creditors claims in comparison with
    those of other debtor estates.

[73]

Finally, the Official Committee, which represents all general unsecured
    creditors of the U.S. Debtors, complains that the trial judge exercised his
    discretion in an unprincipled way and strayed into improper commercial judicial
    moralism.

Analysis

[74]

We are not satisfied that there is
prima facie
merit to the
    moving parties submissions.

[75]

As explained, the trial judge was required to determine the allocation
    of the Sale Proceeds among the Selling Debtors under the Allocation Protocol.

[76]

Given the trial judges conclusion that the MRDA did not govern
    allocation and his rejection of the EMEA Debtors joint ownership theory, the
    trial judge had to determine what other metric should be used to allocate the Lockbox
    Funds among the U.S., Canadian and EMEA Debtor Estates.

[77]

The Allocation Protocol permitted submissions on any theory of
    allocation. At trial, the UKPC and the CCC, in the alternative, sought a
pro
    rata
distribution of the funds held in escrow and each submitted expert
    reports that supported a
pro rata
result. Moreover, the U.S. Debtors,
    the Official Committee and the Ad Hoc Group of Bondholders all made submissions
    before the trial judge opposing a
pro rata
allocation and had an
    opportunity to test the evidence. They submitted a motion to strike the
pro
    rata
allocation evidence, attacked the reliability of the expert reports
    and cross-examined the experts.

[78]

Thus, all parties knew that a
pro rata
allocation was in play. The
    fact that the specifics of the allocation ordered by the trial judge were not
    identical to those advanced by any of the parties does not, in our view, create
    unfairness to the parties. This is not a situation where the trial judge addressed
    an issue that was not before him, failed to grapple with the arguments or
    evidence, or came up with a new theory of the case.

[79]

The two judges were not required to determine value but allocation. The IFSA
    provided for a right to receive an allocation of the Sale Proceeds without
    restricting the basis upon which that allocation might be determined by the two
    courts. In particular, we note that the trial judges were given authority to
    decide the issue of allocation. In addition to the terms of the Allocation Protocol,
    we note s.10(a) of the IFSA:

[T]his Agreement is not, and shall not be deemed to be, an
    acknowledgement by any Party of the assumption, ratification, adoption or
    rejection of the Transfer Pricing Agreements or any other Transfer Pricing
    methodology employed by the Nortel Group or its individual members for any
    purpose
nor shall it be determinative of, or have any
    impact whatsoever on, the allocation of proceeds to any Debtor from any sale of
    assets of the Nortel Group
; [Emphasis added.]

[80]

We also observe that the trial judge turned his mind to expectations and
    found that there was no evidence to support the Bondholders argument that
    their legitimate expectations would be disregarded by a
pro rata
allocation.

[81]

Furthermore, we see no basis for the assertion that the allocation
    framework is arbitrary and unfair since it excludes $4 billion in Bondholder
    guarantee claims from the U.S. Debtors allocation. Under the allocation
    decision, a claim that can be made against more than one Debtor Estate can only
    be calculated and recognized once for allocation purposes. This principle is
    applicable to all claims. The allocation decision also specifies that claims on
    bonds are to be made on the Debtor Estate of the issuer. Claims on those bonds
    may also be made on the Debtor Estate of the guarantor but those claims will
    not be taken into account in determining the claims against the Debtor Estates
    for allocation purposes.

[82]

On the reconsideration motion, it was argued that the trial judges decision
    should be changed to provide that the claims by the bondholders on the
    guaranteed bonds against the issuer and guarantor Debtor Estates should be
    included in the claims for allocation purposes. It was contended that, without
    such a change, there would be a manifest injustice, especially to the creditors
    of the U.S. Debtors other than the bondholders.

[83]

The trial judge rejected that argument, noting that the $2 billion
    admitted claim against NNL endures. Further, cash on hand in the U.S. Debtors
    Estates would be available to their creditors. He also noted that the issue of
    the treatment of the guaranteed bonds, and whether they should be counted once
    or twice in a
pro rata
allocation, was a live issue in evidence at trial,
    which was open to the U.S. Debtors to explore. He found, at para. 16, that any
    lack of briefing by the U.S. Debtors and the [Official Committee] was a
    deliberate tactic taken by them in attacking the pro rata allocation method
    proposed at trial. He concluded that, even if he were to reconsider the
    double-counting issue, he would not change his mind:

I see no injustice
    in the result. There must also be considered other claims that could be made
    against more than one Debtor Estate, including the pension claim by the UKPC
    against NNUK that could be made against other EMEA Debtors and claims that
    could be made on bonds issued by NNL and guaranteed by NNC. The allocation
    decision precludes the double counting of any such claims for allocation
    purposes. The U.S. Debtors and [Official Committee] do not suggest that any of
    these other claims should be permitted to be claimed twice for allocation
    purposes. I see no basis to treat the guaranteed bonds any differently for
    allocation purposes. The principles that govern allocation should be applied
    consistently to each debtor.

[84]

We are not persuaded that there is
prima facie
merit to the
    argument that the allocation is arbitrary. The trial judge was clearly alive to
    the fairness concerns and gave reasons for adopting the approach he did after
    careful consideration of the evidence and argument at trial.

[85]

We would also observe that there was no other clear answer to the
    question of who was entitled to receive the sale proceeds. As Judge Gross noted
    at p. 500 of his reasons, the parties submitted widely varying approaches for
    deciding the issue leaving virtually no middle ground. The U.S. Debtors and
    Bondholders argued that in excess of $5 billion belonged to the U.S. Estate and
    that the Canadian Estate should receive only $0.77 billion. The Canadian
    Debtors and the Monitor, in sharp contrast, argued that in excess of $6 billion
    belonged to the Canadian Estate and that the U.S. Estate should receive just
    over $1 billion. The highly integrated nature of the Nortel business operations
    and the nature of the assets sold defied either outcome.

[86]

Judge Grosss comments in his reasons on the allocation trial, at pp.
    532-533, accurately sum up the context in which the two courts came to adopt
    the
pro rata
allocation approach:

The Court is convinced that where, as here, operating entities
    in an integrated, multi-national enterprise developed assets in common and
    there is nothing in the law or facts giving any of those entities certain and
    calculable claims to the proceeds from the liquidation of those assets in an
    enterprise-wide insolvency, adopting a pro rata allocation approach, which
    recognizes inter-company and settlement related claims and cash in hand, yields
    the most acceptable result.

There is nothing in the law or facts of this case which weighs
    in favour of adopting one of the wide ranging approaches of the Debtors.  There
    is no uniform code or international treaty or binding agreement which governs
    how Nortel is to allocate the Sales Proceeds between the various insolvency
    estates or subsidiaries spread across the globe.

[87]

Nor are we satisfied that there is
prima facie
merit to the Official
    Committees argument that the trial judge exercised his discretion in an
    unprincipled way by straying into improper commercial judicial moralism. To
    the extent the Official Committee is suggesting that it amounts to judicial
    moralism when a judge takes into account fairness concerns, we reject that
    argument. The trial judge considered the evidence before him in considerable
    detail and worked with the facts presented to him.  Based on those facts, he
    concluded that a
pro rata

order constituted the answer to the
    allocation issue. The fact that the answer is also fair should not detract from
    the force of his conclusion.

[88]

Finally, we are not persuaded that there is any merit to the argument
    that the allocation violates the rule that equity holders get paid after
    creditors. The Ad Hoc Group of Bondholders submits that the trial judges
    decision results in NNL (NNIs parent company) receiving allocation proceeds
    from the sale of NNIs assets and rights that ought to have been allocated to
    the NNI estate for the benefit of NNIs creditors. This argument is premised on
    NNI having a right to the particular proceeds as a result of the MRDA
    interpretation advanced by the U.S. Debtors and Bondholders. As we have
    discussed above, the trial judge rejected that argument.

[89]

For these reasons, we conclude that none of the fairness and related arguments
    put forward by the moving parties are
prima facie
meritorious.

(b)

Significance of Issues to the Practice

Position of Moving Parties

[90]

The moving parties submit that the trial judges decision presents
    important issues of first impression in the cross-border insolvency context. They
    submit that, without appellate intervention, there is a risk substantive
    consolidation will become far more widely available. In addition, they say that
    it creates significant uncertainty on the separation of subsidiaries within a
    corporate group and on the consequences of an insolvency proceeding on the
    rights of stakeholders, including creditors. In their submission, an appeal would
    permit this court to clarify these issues.  Furthermore, the appeal would allow
    this court to clarify the proper interpretation and effect of
Sattva
on commercial agreements.

Analysis

[91]

As discussed above, the moving parties have raised three main issues
    they say warrant leave  namely, substantive consolidation, the interpretation
    of the MRDA, and fairness. Of the three issues, the moving parties submit that
    the first two raise issues of significant interest to the practice.

[92]

We disagree.

[93]

The facts of this case are unique and exceptional. As we have already
    discussed, substantive consolidation is not engaged and so this case would not
    provide an opportunity for this court to provide guidance on that question. Nor
    does this case engage any issues that require any clarification on the
    application of
Sattva
. In short, granting leave would not provide an
    opportunity for this court to provide guidance on legal issues of significance to
    the practice.

(c)

Significance
    of Issues to the Action

Position of Moving Parties

[94]

The moving parties state that the allocation of the Lockbox Funds is the
    overriding issue in the
CCAA
proceedings.

Analysis

[95]

We accept that the allocation of the Lockbox Funds is a significant
    issue in this
CCAA
proceeding. That said, we are of the view that,
    standing alone, this factor is insufficient to warrant granting leave to
    appeal.  To perhaps state the obvious, typically parties tend to seek leave to
    appeal a decision that is of significance to an action.


(d)

Progress of Proceedings

Position of Moving Parties

[96]

The moving parties submit that the proposed appeal will not unduly
    hinder the progress of Nortels
CCAA
proceeding.  They state that many
    steps and issues remain before creditor distributions can be made, including
    the determination of claims.  In addition, the allocation decisions of the Canadian
    court and the U.S. court must both be final orders in their respective jurisdictions
    before funds can be released from escrow.  It is argued that this court should
    grant leave to ensure that it maintains the ability to address any issues
    should Judge Grosss decision be varied or overturned on appeal.

[97]

The moving parties also make the point that there are no operating businesses
    that are in the process of restructuring because the Nortel businesses and assets
    have been liquidated and the joint trial was a stand-alone component of the
CCAA
proceeding. Thus, it is argued that the traditional concerns leading courts to
    sparingly grant leave to appeal in
CCAA
proceedings are not
    applicable here. In fact, the Official Committee submits that where an appeal
    would have existed as of right under the
BIA
, it is nonsensical to deny
    leave here simply because Nortels liquidation proceeded under the
CCAA
.

Analysis

[98]

This brings us to the final consideration: progress.  Repeatedly, the
    parties have been encouraged to resolve their differences, but without success.
    For instance, in a 2011 decision,
In re Nortel Networks, Inc.
, 669
    F.3d 128, the Third Circuit Court of Appeals admonished the parties at p. 143:

We are concerned that the attorneys representing the respective
    sparring parties may be focusing on some of the technical differences governing
    bankruptcy in the various jurisdictions without considering that there are real
    live individuals who will ultimately be affected by the decisions being made in
    the courtrooms. It appears that the largest claimants are pension funds in the
    U.K. and the United States, representing pensioners who are undoubtedly
    dependent, or who will become dependent, on their pensions. They are the Pawns
    in the moves being made by the Knights and the Rooks.

Mediation, or continuation of whatever mediation is ongoing, by
    the parties in good faith is needed to resolve the differences. [Footnote
    omitted.]

[99]

Former Chief Justice Winkler also encouraged the parties to find a way
    to resolve this matter. In April 2012, he warned about the prospect of
    additional delays and the potential for conflicting decisions if the parties
    failed to reach a negotiated settlement.

[100]

Numerous
    mediations have been ordered but have failed.

[101]

In the Annual
    Review of Insolvency, Kevin P. McElcheran described
Nortel

as a
    case that has become an emblem of waste and dysfunction in a system intended
    to foster consensus based solutions to commercial insolvency, noting that it
    has eclipsed all previous Canadian cases in both duration and expense:  2014
    Ann. Rev. Insolv. L. 24 at p. 24. And that was in 2014.

[102]

Consistent
    allocation decisions have been issued by the Canadian and U.S. courts.  A
    further appeal proceeding in Canada would achieve nothing but more delay,
    greater expense, and an erosion of creditor recoveries.  There are asymmetric
    appeal routes in Canada and the U.S. However, we do not accept that the
    separate appeal proceedings in the U.S. somehow diminish the need to bring these
    proceedings in Canada to a conclusion. In our view, any additional step is a
    barrier to progress.

[103]

Furthermore, the
    fact that this case is a liquidation and not a restructuring does not render
    delay immaterial, where so many individuals and businesses continue to await a
    resolution of this proceeding. The potential of an interim distribution, remote
    or otherwise, does not alter this reality. In addition, the parties acceded to
    a liquidation under the
CCAA
.  They cannot now reject the parameters
    of that statute, which requires leave to appeal, and where the jurisprudence on
    the applicable test is settled and long-standing.

E.

STANDING ISSUE

[104]

There is the
    additional issue of the standing of the Nortel Trade Claims Consortium that
    needs to be addressed.  It represents a group of creditors that collectively
    holds over $130 million in unsecured claims against NNI and certain of its U.S.
    affiliates. It includes institutional investors and former Nortel employees.
    Unlike other U.S. creditors, the Consortiums sole recourse is against the U.S.
    Debtors estates.

[105]

At trial, the Consortium
    was represented by the Official Committee. It says that, given the trial
    decision, its interests may diverge from those of the rest of the Official
    Committee. It submits that the Consortium should have standing to seek leave to
    appeal. It relies on the courts jurisdiction to grant leave to appeal,
    pursuant to s. 13 of the
CCAA
, to any person dissatisfied with an
    order or a decision made under [the] Act. It argues that the trial judge
    exceeded his jurisdiction by deciding matters that are properly for the U.S.
    court to decide.

[106]

It is
    unnecessary to decide the standing issue. Even if the Consortium had standing,
    we would dismiss its leave motion for the same reasons we have dismissed the
    other leave motions. In any event, we see no merit in its argument that the
    trial judge exceeded his jurisdiction.

F.

DISPOSITION

[107]

In conclusion,
    we are not persuaded that the test for leave to appeal has been met.  For these
    reasons, we dismiss all of the motions for leave to appeal.

Released:

AH                                                     Alexandra
    Hoy A.C.J.O.

MAY -3 2016                                     R.A.
    Blair J.A.

S.E.
    Pepall J.A.





[1]
The U.S. Debtors are Nortel Networks Inc. (formerly Northern Telecom
    International), Nortel Networks Capital Corporation, Nortel Altsystems Inc.,
    Nortel Altsystems International Inc., Xros, Inc., Sonoma Systems, Qtera
    Corporation, CoreTek, Inc., Nortel Networks Applications Management Solutions
    Inc., Nortel Networks Optical Components Inc., Nortel Networks HPOCS Inc.,
    Architel Systems (U.S.) Corporation, Nortel Networks International Inc.,
    Northern Telecom International Inc., Nortel Networks Cable Solutions Inc. and
    Nortel Networks (CALA) Inc.



[2]
The Canadian Debtors are Nortel Networks Corporation, Nortel Networks Limited,
    Nortel Networks Technology Corporation, Nortel Networks Global Corporation, and
    Nortel Networks International Corporation.



[3]
The EMEA Debtors are Nortel Networks UK Limited, Nortel Networks S.A., Nortel
    Networks (Ireland) Limited, Nortel GmbH, Nortel Networks (Austria) GmbH, Nortel
    Networks AB, Nortel Networks BV, Nortel Networks Engineering Service Kft,
    Nortel Networks France S.A.S., Nortel Networks Hispania, S.A., Nortel Networks
    International Finance & Holding BV, Nortel Networks NV, Nortel Networks OY,
    Nortel Networks Polska Sp. z.o.o., Nortel Networks Portugal SA, Nortel Networks
    Romania SRL, Nortel Networks SpA, Nortel Networks Slovensko, s.r.o., and Nortel
    Networks, s.r.o.



[4]

All references to dollars are to U.S. dollars, unless
    otherwise specified.



[5]
Judge Grosss reasons are reported at 532 B.R. 494 (2015).



[6]

In accordance with the directions of the Court
    of Appeal case management judge, there was one main factum filed on behalf of
    the moving parties by the U.S. Debtors and one main factum filed on behalf of
    the responding parties by the UKPC. Six supplementary factums and one reply
    factum were also filed.



[7]
With the exception of Nortel Networks (CALA) Inc.



[8]
The Joint Administrators were also party to the IFSA but only for the purposes
    of Section 17 (No Personal Liability of the Joint Administrators).



[9]
A description of Selling Debtor is found in s.12 (a) of the IFSA: Each
    Debtor hereby agrees that its execution of definitive documentation with a
    purchaser (or, in the case of any auction, the successful bidder in any such
    auction) of, or closing of any sale of, material assets of any of the Debtors
    to which such Debtor (a Selling Debtor) is proposed to be a party



[10]
Selling Debtors was defined in the Allocation Protocol as the Canadian
    Debtors, U.S. Debtors, EMEA Debtors and Nortel Networks Optical Components
    Ltd., Nortel Networks AS, Nortel Networks AG, Nortel Networks South Africa
    (Pty) Limited, and Nortel Networks (Northern Ireland) Limited.



[11]
The EMEA Debtors were held to have attorned to the jurisdiction of the Canadian
    court and the U.S. bankruptcy court.



[12]
Nortel Networks Australia was also a party to the agreement. It ceased being a
    Residual Profit Entity on December 31, 2007.



[13]
The order defines Debtor Estate as each of the individual legal entities
    set out in Schedule B. Schedule B lists the 45 entities, including the Canadian
    Debtors, the U.S. Debtors, the EMEA Debtors and five EMEA Non-Filed Entities
    who have not commenced insolvency proceedings. See also the similar definition
    given to Selling Debtors under the Allocation Protocol.


